DETAILED ACTION
	This Office Action is in response to the amendment filed 01/05/2021.  Claims 1-36 are acknowledged as pending in this application with claims 1 and 13 being currently amended.  The rejections of the previous Office Action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11, 13-14, 17, 23-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKEA Hackers (NPL cited 06/09/2020).
Regarding claim 1, IKEA Hackers teaches a weight lifting apparatus (absent further limitation or definition, the device taught by IKEA Hackers is considered to be a weight lifting apparatus as recited because it has weight and can be lifted, further the preamble recitation of “weight lifting” is interpreted as being an intended use which does not structurally limit the claim because “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, see MPEPE 211.02 II), comprising: a distributed weight base configured to be lifted by a user during performance of a weight lifting exercise (The device taught by IKEA Hackers is capable of being used in a weight lifting exercise), the distributed weight base including: a beam having a length, a width, a thickness, and a weight, wherein the width is less than the length, the beam including a top side and a bottom side each defined by the width and the length of the beam, wherein the top side is substantially opposite the bottom side, 

    PNG
    media_image1.png
    361
    687
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    303
    773
    media_image2.png
    Greyscale

Regarding claim 2, IKEA Hackers teaches the axis along which the first handle and the second handle are arranged is substantially equidistant to both the first long side and the second long side (shown in figures above).
Regarding claim 5, IKEA Hackers teaches each of the first handle and the second handle includes a grip having a first end and a second end, a first bend having a first end coupled to the first end of the grip and a second end connected to the beam, and a second bend having a first end coupled to the second end of the grip and a second end connected to the beam, wherein the grip is substantially parallel to the length (see figures above).
Regarding claim 11, the beam structure taught by IKEA Hackers is such that the weight of the beam is substantially equally distributed along the length of the beam.
Regarding claim 13, IKEA Hackers teaches a weight lifting system (absent further limitation or definition, the device taught by IKEA Hackers is considered to be a weight lifting system as recited because it has weight and can be lifted, further the preamble recitation of “weight lifting” is interpreted as being an intended use which does not structurally limit the claim because “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”, see MPEPE 211.02 II), comprising: a series of apparatuses, each apparatus comprising a distributed weight base configured to 
Regarding claim 14, IKEA Hackers teaches the axis of each beam along which the first handle of each beam and the second handle of each beam are arranged is substantially equidistant to both the first long side of each beam and the second long side of each beam (see figures above).

Regarding claim 23, the beam structure taught by IKEA Hackers is such that the length of each beam is proportional to the weight of each beam.
Regarding claim 24, IKEA Hackers teaches the series of beams includes a first beam, a second beam, a third beam and a fourth beam, wherein the first beam has a length configured for a first exercise, wherein the second beam has a length configured for a second exercise, wherein the third beam has a length configured for a third exercise, wherein the fourth beam has a length configured for a fourth exercise (it is noted that the claim does not require that the lengths are different).
Regarding claim 25, IKEA Hackers teaches each beam in the series of apparatuses has the same width and thickness (see figures above).
Regarding claim 28, the beam structure taught by IKEA Hackers is such that the weight of each beam is substantially equally distributed along the length of each beam.

Allowable Subject Matter
Claims 30-36 are allowed.
Claims 3-4, 6-10, 12, 15-16, 18-22 ,26-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicant argues that IKEA Hackers does not disclose the limitation, “a distributed weight base configured to be lifted by a user during performance of a weight lifting exercise” and further notes that the reference teaches the face panel being assembled as part of a drawer for storing items.  As stated in MPEP 2144 II, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  In this case, the prior art teaches all of the structural limitations of the claim, and further is capable of being used in a weight-lifting exercise, either in the disassembled state or when assembled into a drawer.  
Applicant further argues that “The mere fact that the face panel has weight and can be lifted does not account for the fact that that is only true once the IKEA Hackers disclosure is modified for that purpose and used in a manner that was not intended for its principle of operation.”  The rejection is under U.S.C. 102, not 103.  No modification has been proposed.  The reference teaches the face panel in both an unassembled state, in which case is can be used as a weight-lifting device by holding the handles or body of the panel and lifting it, or by placing the panel on a surface and using it to perform an exercise such as pushups.  When assembled, a drawer can be lifted while empty, in which case it can be positioned in any orientation comfortable, or it can be lifted while containing objects.  Applicant points out that this would be awkward and unbalanced.  It is noted that weight-lifting products exist on the market which are intentionally unbalanced for the purpose of providing extra challenge to the user.  The assembled drawer is still capable of being used in a weight-lifting exercise when full, even if the movement would be made more difficult.  Further, the claim does not require that the handles be held as part of the exercise, and most people who have carried full drawers as part of moving house would recognize that this a weight lifting exercise.
The rejections are therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/              Primary Examiner, Art Unit 3784